Citation Nr: 1747427	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-29 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for stroke residuals.

2. Entitlement to service connection for dementia.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for a left foot condition.

5. Entitlement to service connection for a right arm condition, to include arthritis of the right shoulder and a neurological condition of the right upper extremity.

6. Entitlement to service connection for a right foot condition.

7. Entitlement to service connection for urinary incontinence

8. Entitlement to an initial compensable rating for bilateral hearing loss.

9. Entitlement to an increased initial rating for the serviced-connected vision disability, currently rated as noncompensable prior to April 27, 2016, and as 10 percent disabling thereafter.

10. Entitlement to an increased rating for hemorrhoids, currently rated as noncompensable prior to October 6, 2015, and as 20 percent disabling thereafter.

11. Entitlement to a total disability rating due to individual unemployability (TDIU).

12. Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to November 1983.  His awards include the Army Commendation Medal, the Good Conduct Medal, and the Sharpshooter Badge for the M-16 Rifle.  The Board is grateful to the Veteran for his distinguished and honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
A January 2017 rating decision increased the rating for the vision disability to 10 percent effective April 27, 2016.  A May 2017 rating decision increased the rating for hemorrhoids to 20 percent effective October 6, 2015.  However, as these increases do not represent total grants of the benefits sought on appeal, the increased rating claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran submitted additional evidence following the last supplemental statement of the case, issued in May 2017.  However, because the substantive appeal in this case was filed in August 2014, and because the Veteran did not explicitly request review of this evidence by the Agency of Original Jurisdiction (AOJ), a waiver of this additional evidence is not necessary, and the Board may properly consider all additional evidence submitted.

Finally, the Board notes that in February 2016 and February 2017, the Veteran filed notices of disagreement (NOD) at the RO concerning various issues, as shown in the electronic claims file (VBMS).  Such appeals are contained in the Veterans Appeals Control and Locator System (VACOLS) as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on these appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to an increased initial rating for a vision disability, and entitlement to service connection for a left foot condition, a right foot condition, urinary incontinence, a right arm disability, and for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam, or in Korea from April 1, 1968 to August 31, 1971, or in the United States Air Force in Thailand; the probative evidence does not show that the Veteran was exposed to herbicide agents during service.  

2. The Veteran's stroke residuals and dementia were not shown in service or for many years thereafter and are not otherwise related to service. 

3. From March 27, 2012 to October 6, 2015, the Veteran's hemorrhoids were manifested by intermittent bleeding, most closely approximating large or thrombotic hemorrhoids with frequent recurrences, but were not manifested by persistent bleeding with secondary anemia, or fissures.  

4. The Veteran's hearing loss has been manifested by, at worst, Level I hearing loss in the left ear and Level I hearing loss in the right ear.  

5. The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.

6. The probative evidence of record does not show the Veteran to require aid and attendance due to his service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for service connection for stroke residuals are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for dementia are not met.  38 U.S.C.S.          §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).

3. From March 27, 2012 to October 6, 2015, the criteria for a rating of 10 percent, but no higher, for hemorrhoids have been met; the criteria for a rating  in excess of 20 percent since October 6, 2015 are not met.  38 U.S.C.S.  § 1155 (LexisNexis 2017); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2017).

4. The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

5. The criteria for a TDIU are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

6. The criteria for SMC based on aid and attendance are not met.  38 U.S.C.S. § 1114(r)(1); 38 C.F.R. §§ 3.350, 3.352 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Stroke Residuals and Dementia 

Veteran's Contentions: The Veteran's asserts that he was exposed to herbicide agents during his service in Korea and Thailand, resulting in the onset of his strokes and subsequent dementia beginning in 2010.  He maintains that he did not serve in Vietnam, but served in Thailand from April 1968 to April 1969 and in Korea from 
November 1972 to December 1973.  The Veteran submitted copies of service personnel records which verify his reports, and note that he served as a stock control specialist and editing clerk while in Thailand.   

A. Current Disability

At the outset, current disabilities are established.  The record reflects that the Veteran suffered strokes in 2010, 2011, and 2016 and has been diagnosed with dementia related to the strokes.  Accordingly, the first criterion for establishing service connection has been met.  The outcome of these issues turns then on whether the conditions are related to service, to include as due to herbicide exposure.

B. Herbicide Exposure

Regrettably, herbicide exposure cannot be conceded in this case.  Concerning Korea service, VA affords a presumption of herbicide exposure to veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  Regarding Thailand, VA will concede herbicide exposure if a Veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases, and was involved with base perimeter security or his duties otherwise placed him near the air base perimeter.  See M-21, Part IV, Subpart ii, 1.H.5.b.  

Here, the Veteran does not contend that he served in Korea during the specified time period or in the United States Air Force in Thailand, nor do the Veteran's service personnel or treatment records evidence such service.  Therefore, the Veteran cannot be presumed to have been exposed to herbicides.  Furthermore, the Veteran does not maintain that he was directly exposed to herbicides and the evidence of record does not suggest direct exposure.  To the extent that the Veteran believes that he was exposed to herbicide agents during service, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds, such that his observations are sufficient to establish the presence of herbicide agents.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Such an opinion, therefore, holds little weight.  

In summary, while the Board is grateful for the Veteran's overseas service, the Board is bound by VA law and regulations which do not provide for a presumption of herbicide exposure based on the circumstances of the Veteran's service, and the probative evidence of record does not reflect herbicide exposure.  The Board will now analyze these claims on a direct basis.  

C. In-Service Incurrence and Nexus

The service treatment records do not contain any complaints, treatment, findings or diagnoses of a neurological condition, to include dementia.  The Veteran's in-service examinations, including his October 1983 retirement examination, noted a normal neurological system.  The Veteran reported current medical issues including bowel disturbances, back and left shoulder pain, and insomnia on the accompanying report of medical history.  

The first post-service report of a stroke comes from July 2010.  The Veteran was diagnosed with dementia following a second stroke in August 2011, and he has continued to experience dementia and subsequent strokes since that time.  

The evidence of record demonstrates that the Veteran did not suffer from a stroke or dementia during service or for many years following discharge from service, and there is no medical evidence of record that suggests a link between the Veteran's stroke residuals or dementia and service.  To the contrary, the Veteran's first stroke occurred over 25 years after service.  Moreover, the Veteran maintains that these conditions are related to herbicide exposure, which, as previously discussed, the Board has found that the Veteran was not exposed to herbicides during service.  Aside from that contention, the Veteran has not made any statements attributing his strokes or dementia to service or alleging that he experienced strokes or dementia 
during service.  To the extent that the Veteran has offered an opinion as to the etiology of the residuals of his strokes and his dementia, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the preponderance of the probative evidence indicates that the Veteran's stroke residuals and dementia are not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

II. Increased Rating Claims

A. Hemorrhoids

Veteran's Contentions: The Veteran reported in a September 2012 statement that his hemorrhoids had worsened, although he did not specify his symptoms.

After review of the record, the Board finds that a rating of 10 percent, but no higher, is warranted prior to October 6, 2015, because prior to that date, the Veteran's hemorrhoids were  manifested by intermittent bleeding, most closely approximating large or thrombotic hemorrhoids with frequent recurrences; they were not, however, manifested by persistent bleeding with secondary anemia, or fissures.

By way of history, service connection for hemorrhoids was originally granted in a June 2010 rating decision, with a noncompensable rating assigned.  The Veteran filed the instant claim of entitlement to an increased rating in March 2012.  In a May 2017 rating decision, the RO increased the rating for hemorrhoids to 20 percent effective October 6, 2015.

The Veteran was first afforded a VA examination for this claim in September 2012.  At that time the Veteran reported having no hemorrhoid symptoms but experiencing bloody stools in the past.  Accordingly, the examiner found that the Veteran had no signs or symptoms attributable to his hemorrhoids.

In November 2014, the Veteran reported observing bloody stool to a private gastroenterologist.  In December 2014, the Veteran averred to seeing intermittent blood with wiping.  A colonoscopy performed that month revealed non-bleeding internal hemorrhoids.  In February 2015, the Veteran denied bloody stools.  
The Veteran was afforded another VA examination in October 2015 where he described experiencing pain and bleeding.  The examiner noted the December 2014 private colonoscopy report, and described the Veteran's hemorrhoids as being productive of persistent bleeding.

The Board finds that the Veteran's hemorrhoids have not been productive of persistent bleeding.  Notably, the December 2014 colonoscopy report referenced by the October 2015 VA examiner showed non-bleeding internal hemorrhoids and the Veteran's own reports support a finding of no more than intermittent bleeding.  The record does not reflect the presence of fissures.  Nevertheless, the Board will not disturb the favorable rating afforded to the Veteran from October 6, 2015.  However, prior to that point, the Board finds that while persistent bleeding has not been shown, the record reflects intermittent bleeding.  Therefore, the Board finds that the Veterans symptoms most closely approximate the criteria for a 10 percent rating prior to October 6, 2015.  See 38 C.F.R. § 4.7.  As the Veteran filed his claim for an increased rating on March 27, 2012, the 10 percent rating will be granted effective as of that date.
 
Concerning the period from October 6, 2015, a rating in excess of 20 percent for the Veteran's hemorrhoids is not available; the 20 percent rating is the maximum schedular evaluation under Diagnostic Code 7336.  The Board finds that there are no other diagnostic codes appropriate to rate the hemorrhoids.

In summary, the Board finds that a rating of 10 percent, but no higher, is warranted prior to October 6, 2015, and that a rating in excess of 20 percent is not warranted at any time during the period under appeal.  

B. Hearing Loss

In this case, the Veteran is seeking an initial compensable rating for his bilateral hearing loss.

After review of the record, the Board finds that a compensable rating is not warranted for the Veteran's bilateral hearing loss at any time during the period under review.

The Veteran was first afforded a VA audiological examination in July 2013.  The audiogram conducted during that examination showed puretone thresholds of 30, 25, 60, and 65 decibels in the right ear, and 30, 35, 50, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 45 decibels in the right ear and 44 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.

The only other audiometric findings of record come from the June 2016 VA examination.  The audiogram conducted during that examination showed puretone thresholds of 30, 35, 50, and 60 decibels in the right ear, and 30, 40, 50, and 60 
decibels in the left ear at the specified frequencies.  Average puretone thresholds were 44 decibels in the right ear and 45 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R.     § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.

The Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty hearing speech which requires him to speak loudly.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Moreover, the VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In summary, the most probative evidence of record fails to demonstrate that an initial compensable rating is warranted for the Veteran's bilateral hearing loss.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S.                § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. TDIU and Special Monthly Compensation 

Veteran's Contentions: The Veteran contends that he is unable to obtain and maintain gainful employment and requires the need for aid and attendance due to his various medical conditions.  The Veteran and his wife maintain that these conditions include the include the residuals of his strokes, which have caused dementia and neurological deficits, as well as his service-connected lumbar spine disability, lower extremity radiculopathy, hemorrhoids, and gastroesophageal reflux disease (GERD).  See February 2012 statement, September 2012 statement, September 2013 statement, January 2015 TDIU application.  In his TDIU application, the Veteran stated that he had not worked since 2008 due to these service-connected conditions.  

In determining entitlement to a TDIU and special monthly compensation based on aid and attendance, consideration may be given to the Veteran's education, training, and special work experience, but not to his impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Therefore, the Board will address the pertinent question here of whether the Veteran's service-connected disabilities: lumbar degenerative disc disease, bilateral lower extremity radiculopathy, hemorrhoids, arthritis of the left shoulder, tinnitus, GERD, vision disability, and hearing loss, have rendered the Veteran unable to obtain or maintain gainful employment or require aid and attendance, without regard to the stroke residuals and related conditions, which the Board has found not to be service-connected.  

To that end, the Board finds highly probative an evaluation rendered by a VA clinician in October 2015, following examinations of the Veteran, that his lumbar spine disability would not prevent him from performing sedentary work and that the GERD and hemorrhoids would have little functional impact.  Her opinion is supported by the other VA examination findings of record, which reflect some functional limitations in mobility, lifting, bending and communication, and limitation to sedentary work, but do not note functional impacts of the Veteran's service-connected disabilities sufficient to prevent employment, or to require the need for aid and attendance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent evaluation of record to the contrary.  Moreover, other than the bare assertions offered in the TDIU application and in other correspondence supporting the claim the Veteran and his wife have not advanced any contentions attributing his unemployability or need for aid and attendance specifically to a service-connected disability or disabilities.  

Rather, as noted by the October 2015 VA examiner, and as supported by the probative evidence of record, the Veteran's non-service connected stroke residuals, including dementia, is his most significant disability and has caused him to be unable to obtain or maintain employment and to require aid and attendance.   In April 2012, Dr. T., the Veteran's private physician, wrote that the medical problems pertinent to aid and attendance are his history of strokes and transient ischemic attacks, and resulting dementia, memory impairment, balance difficulties and slurred speech.  He concluded that these limitations have largely restricted the Veteran to staying at home and needing assistance.  Dr. T. concurrently filled out a housebound examination form and noted that the Veteran could not manage his own financial affairs due to his memory difficulties, but had minimal restrictions due to his spine.  His evaluation is supported by the opinions of the July 2015 VA psychiatric examiner, private Dr. S., in October 2016, and a VA occupational therapist in November 2016, which collectively state that the Veteran's most significant disability is gross impairment of neurocognition due to his stroke, necessitating 24 hour supervision.  

While the Board has considered the statements of the Veteran and his wife ascribing his unemployment and need for aid and attendance to his service-connected disabilities, it finds these statements to be outweighed by their reports in the course of seeking treatment, which emphasize the Veteran's stroke residuals as the cause of his unemployment and need for care.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Specifically, in March 2012, the Veteran's wife reported that she stopped working to be the Veteran's caregiver after two strokes, as he could no longer drive and would not trust others to be in his house.  In October 2014, the Veteran's wife stated that the Veteran could not be left alone due to his cognitive decline.  In September 2016, the Veteran reported his current health problems as including dementia, strokes, heart disease, prostate cancer, hypertension and hyperlipidemia.  

The Board also points out that the occupational impairment caused by the Veteran's service-connected disabilities is considered by the ratings assigned for those disabilities.  See 38 C.F.R. § 4.1 (2017) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  

In sum, the Board finds that the preponderance of the evidence is against findings that Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience or require regular aid and attendance.  Accordingly, the preponderance of the evidence is against the claims, and entitlement to a TDIU and to SMC for aid and attendance is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The Board is once again grateful for the Veteran's distinguished and honorable service, and sympathetic to the hardships that he and his wife have expressed.  Regrettably, more favorable outcomes could not be reached.  


ORDER

Service connection for stroke residuals is denied.

Service connection for dementia is denied.  

Effective March 27, 2012, a rating of 10 percent, but no higher, for hemorrhoids is granted; a rating in excess of 20 percent since October 6, 2015 is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.

Entitlement to special monthly compensation based on the need for aid and attendance is denied.  


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

The Board turns first to the claims of entitlement to service connection for left foot and right foot disabilities.  The Veteran contends that his right foot degenerative joint disease (DJD) is related to field exercises during service.  He also contends that he has a left foot disability apart from his radiculopathy.  The service treatment records contain a November 1965 report of right foot pain with no known trauma, and a July 1971 report of a bee sting on the toe of the left foot causing swelling.  The Veteran was afforded a VA examination for these claims in July 2013.  The examiner diagnosed DJD of the right foot and hallux valgus of the left foot, and the Veteran reported the onset of his symptoms in service.  The examiner also noted the diagnosis of bilateral lower extremity neuropathy.  The examiner opined that the in-service foot contusion is not related to the current bilateral lower extremity neuropathy, but he did not address the left foot hallux valgus or the right foot DJD found on the examination.  As the Board must ensure that a VA examination and opinion are adequate, an addendum opinion must be obtained.  

Remand is required for similar reasons concerning the right knee and right shoulder claims.  A September 2015 VA examiner diagnosed right knee DJD and right shoulder DJD but rendered etiology opinions which only addressed secondary service connection and not direct service connection.  As the Veteran has reported right knee discomfort beginning during service, and has asserted that his shoulder disability is related to repetitive motion during service, addendum opinions which address direct service connection are required.  The opinion should also address any findings of a neurological condition of the right arm.

Turning to the claim of entitlement to service connection for urinary incontinence, the Veteran contends that this condition started during field training in service.  The service treatment records note that the Veteran reported increased urinary frequency in connection with a cold in March 1975.  Following service, marked urinary frequency was first noted in October 2003, and overactive bladder was noted in August 2004 and September 2005.  The Veteran underwent surgery for prostate cancer in April 2010.  In July 2013, a VA examiner diagnosed the Veteran with neurogenic bladder, and opined that she could not determine whether the urinary frequency is due to his strokes or to his service-connected lumbar spine condition because she was unable to view a recent magnetic resonance imaging (MRI) report.  The Board notes that an MRI report is associated with the claims file.  Furthermore, the examiner did not take into account the in-service evidence of urinary frequency and render an opinion on a direct basis.  Thus, a new VA examination and opinion must be obtained.

Finally addressing the claim of entitlement to an increased initial rating for the vision disability, the Veteran was last afforded a VA examination in June 2016.  Following that examination, in August 2016, the Veteran was ordered to receive a capsulotomy surgery in the right eye.  As the Veteran's condition may have changed following the surgery, a new VA examination should be scheduled.

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any private medical providers who have recently treated him for his feet, knees, arms, urinary condition, and eyes.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from May 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a VA eye examination to identify and assess the current severity of all manifestations of his service-connected eye disability.  The examiner must review the claims file and all relevant electronic medical records. 

The examiner should report all signs and symptoms, and associated functional impairment.  All tests and studies deemed necessary should be accomplished, and all special tests and clinical findings should be reported.

4. Schedule the Veteran for a urinary tract examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's urinary incontinence is causally related to service?  Please explain why or why not.  In addressing this question, please comment on the significance of (1) the Veteran's report of increased urinary frequency in connection with a cold during service in March 1975, (2) his reports of increased urinary frequency beginning in October 2003, and (3) his April 2010 prostate cancer diagnosis.

b. If not directly related to service on the basis of question (a), is it at least as likely as not that the urinary incontinence was caused by a service-connected disability, to include the lumbar spine disability?  Please explain why or why not.  If yes, please identify the disability.    

c. If not caused by a service-connected disability, is it at least as likely as not that the urinary incontinence has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected disability?  Please explain why or why not.  If yes, please identify the disability.    

d. If the examiner finds that the urinary incontinence has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the urinary incontinence that is attributed to the service-connected disability.

In answering questions (b)-(d), the examiner is invited to comment on the relationship between the Veteran's strokes and the urinary incontinence. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Send the claims file to a VA clinician to provide an opinion on the right foot, left foot, right arm, and right knee claims.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Identify all currently diagnosed right foot disorders.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from October 2012 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.  

The clinician should specifically note the diagnosis of right foot DJD rendered by the September 2015 VA examiner.

b. With respect to each diagnosed right foot disorder, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the November 1965 report of right foot pain with no known trauma and the Veteran's contention that his arthritis was caused by running and other exercises during service.
 
c. Identify all currently diagnosed left foot disorders.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from October 2012 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.  

The clinician should specifically note the diagnosis of left foot hallux valgus rendered by the September 2015 VA examiner.

d. With respect to each diagnosed left foot disorder, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the July 1971 report of a bee sting on the left foot causing swelling, and the Veteran's contention that his arthritis was caused by running and other exercises during service.

e. Identify all currently diagnosed right knee disorders.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from October 2012 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.  

The clinician should specifically note the diagnosis of right knee DJD rendered by the September 2015 VA examiner.

f. With respect to each diagnosed right knee disorder, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the Veteran contention that his arthritis was caused by running and other exercises during service.

g. Identify all currently diagnosed right shoulder disorders.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from October 2012 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.  

The clinician should specifically note the diagnosis of right shoulder DJD rendered by the September 2015 VA examiner and the findings of severe pain/numbness of the right upper extremity found by the June 2016 VA examiner.  

h. With respect to each diagnosed right shoulder disorder, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the Veteran contention that a right shoulder condition arthritis was caused by repetitive motions during service. 

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


